UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4413

PAUL J. PICKERING,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-96-26)

Submitted: March 3, 1998

Decided: March 23, 1998

Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gracelia R. Helring, GRACELIA R. HELRING, P.C., Arlington, Vir-
ginia, for Appellant. Robert P. Crouch, Jr., United States Attorney,
Nancy S. Healey, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Paul J. Pickering was convicted pursuant to his guilty
plea of one count of possessing child pornography (18 U.S.C. § 2252
(1994)) and a criminal forfeiture count (18 U.S.C.§ 2253 (1994)).
Pickering alleges on appeal that the district court erred by denying his
motion to suppress evidence obtained during a search of his home
because the search warrant was not supported by probable cause.
Finding no error, we affirm.

Customs agents arrested an individual suspected of dealing in child
pornography. They discovered a list of names and addresses on his
person. Pickering's name and post office box address were on this list.1
Postal inspectors sent Pickering a solicitation letter offering to sell
videotape "catalogs" depicting child pornography. The letter con-
tained a card upon which Pickering could either place an order or
request that his name be removed from the mailing list. Pickering
ordered all three video catalogs, enclosed a check, and stated that he
wanted the tapes delivered to his post office box address.

A local postal inspector ("Dexter") prepared two of the video cata-
logs for a controlled delivery to Pickering's post office box address.
He also applied for and obtained a search warrant for Pickering's resi-
dence. In his affidavit in support of the search warrant, Dexter out-
lined his qualifications and stated that, in his experience, purchasers
of child pornography tended to keep evidence of their activities in
their homes. The warrant allowed inspectors to search Pickering's
home between the hours of 6:00 a.m. and 10:00 p.m. The package
containing the video catalogs was placed in Pickering's post office
box every morning and removed every evening and was kept under
constant surveillance.
_________________________________________________________________

1 Postal inspectors discovered that Pickering received almost all of his
mail at his post office box address rather than at his home address. For
purposes of this appeal, we will assume that all mail was delivered to
Pickering's post office box address.

                    2
When Pickering did not pick up the box after approximately one
week, inspectors sent him another letter stating that the order had
been returned by the post office with no explanation and requesting
Pickering to confirm his order since he had already paid for the tapes.
Pickering replied that he wanted the tapes and again specified his post
office box address as the delivery location. Meanwhile, Dexter dis-
covered that Pickering frequently picked up his mail after midnight.
Dexter applied for another search warrant, this time requesting that
the warrant be valid anytime day or night.

Pickering eventually picked up the package containing the video
catalogs one morning shortly after 5:00 a.m. Instead of taking the
package directly home, however, he took it with him to work. Dexter
called Pickering at work and ordered him to return home with the
package so inspectors could execute the search warrant. Pickering
complied, Dexter executed the search warrant, and Pickering was
arrested. Additional evidence of child pornography was discovered in
the search.

At trial, Pickering filed a motion to suppress all evidence seized in
the search of his home. He alleged that there was no probable cause
to support the warrant because the video catalogs were delivered to
his post office box, rather than his home, and because there was no
evidence that the tapes were on a sure and certain course to his home.
The district court disagreed and denied the motion.

We accord "great deference" to the magistrate judge's assessment
of the facts when making a probable cause determination. Illinois v.
Gates, 462 U.S. 213, 236 (1983) (quoting Spinelli v. United States,
393 U.S. 410 (1969)); United States v. Blackwood , 913 F.2d 139, 142
(4th Cir. 1990). Our inquiry is limited to whether there was a substan-
tial basis for the magistrate judge's conclusion that probable cause
existed. See Blackwood, 913 F.2d at 142. There are no bright-line
rules for making this determination; rather the magistrate judge must
use common sense in deciding whether there is a fair probability that
the evidence sought will be found in the place to be searched. See id.
In the present case, we find that the district court conducted a proper

                    3
inquiry and correctly found that there was a substantial basis for the
magistrate judge's probable cause determination. 2

This court has held that anticipatory warrants are valid where the
contraband is on a sure course to its destination. See United States v.
Goodwin, 854 F.2d 33, 36 (4th Cir. 1988) (stating that mail is on a
sure course to its destination when it is en route through the U.S. Mail
to defendant's home); see also United States v. Cedelle, 89 F.3d 181,
186 (applying the Goodwin sure course analysis when the mail was
being delivered to a mailbox facility separate from defendant's
home). Pickering contends that there was no evidence to support the
conclusion that he would take the tapes home. We disagree. Dexter
stated in his affidavit that in his extensive experience investigating
this type of crime, purchasers of child pornography generally kept
evidence of their activities in their homes. Moreover, we agree with
the district court's common sense conclusion that purchasers of child
pornography are most likely to view their acquisitions in the privacy
of their homes. Based on Pickering's correspondence with postal
inspectors and Dexter's affidavit, we find that there was a substantial
basis for the magistrate judge's conclusion that the video catalogs
were on a sure course to Pickering's home and that it was probable
that additional evidence of Pickering's illegal activities would be
found there.3
_________________________________________________________________
2 We decline to address Pickering's contention that the district court
erred by classifying the search warrant as "normal," as opposed to "antic-
ipatory." Even applying the more stringent standards for anticipatory
warrants, we find that probable cause existed to issue the warrant.
3 We find Pickering's reliance on United States v. Barrington, 806 F.2d
529 (5th Cir. 1986), United States v. Ricciardelli, 998 F.2d 8 (1st Cir.
1993), and United States v. Hendricks, 743 F.2d 653 (9th Cir. 1984),
misplaced. Barrington involved a "bare bones" affidavit supported only
by the uncorroborated hearsay testimony of an unidentified confidential
informant. See 806 F.2d at 532. The present affidavit was supported by
Pickering's own correspondence and activities and Dexter's extensive
experience. The warrant in Ricciardelli was invalidated because of cer-
tain ambiguities not present here. See 998 F.2d at 12 (noting that the war-
rant was not narrowly drawn to ensure an appropriate nexus between the
item to be seized and its destination). Finally, Hendricks involved a con-
trolled delivery of drugs, which could be used or distributed from any-
where, not just the home. See 743 F.2d at 654.

                    4
We therefore affirm Pickering's convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5